Title: To Thomas Jefferson from William Barton, 3 November 1802
From: Barton, William
To: Jefferson, Thomas


          
            Sir,
            Lancaster, November 3d. 1802.
          
          Observing by the public prints, that Mr. Steele has signified his intention of soon resigning the Comptrollership of the Treasury, I pray that I may be honoured with your attention to my name, when the appointment of a sucessor to that office is contemplated.—
          The motives which actuate me on this occasion, are such as I took the liberty of stating to You, in some of my former letters: But not wishing, Sir, to trouble You with the details of those motives, which I presume will justify an application of this kind, I communicated them fully to Mr. Gallatin, in a letter which I did myself the honor of addressing to him on the 3d. of July last. Not having received an answer from that gentleman, and my letter having (as I believe) arrived at Washington during his absence from that city,—I am uncertain whether it reached his hands. Should he, however, have received it, he has doubtless, Sir, apprized You of its contents,—agreeably to my request.—My friend Mr. Saml. H. Smith has also been informed, some time since, of the reasons which impel me to desire a change of my present official situation.—
          I will only crave the indulgence of now adding, that, after a recurrence to the Testimonials in Your hands, I trust my wishes on the subject of this letter will not be deemed presumptuous; And that, if those wishes should be gratified, my conduct would prove an ample justification of the favorable opinion of me, which my friends have been pleased to entertain.—
          With the highest Respect and sincerest personal Attachmt. I have the Honor to be, Sir, Your most obedt. servt.
          
            W Barton
          
        